06/06/2022



                                                                                           Case Number: DA 22-0237




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0237

MATTHEW "MATT" OLDS,

             Plaintiff, Appellee and Cross-
Appellant,
                                                     ORDER OF MEDIATOR APPOINTMENT
      v.

MARK HUELSKAMP,

             Defendant and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Shane Alexander MacIntyre, whose name appears
next on the list of attorneys desiring appointment as mediators for Money Judgments
appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to
conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this June 6, 2022.



                                                          r--6--6f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:    Scott M. Stearns, Zachary Aaron Franz, Carey Schmidt, David C. Berkoff, Shane
Alexander MacIntyre